      Case 2:09-cr-00262-SSV-DEK Document 104 Filed 06/22/20 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                            CRIMINAL ACTION

    VERSUS                                                      NO. 09-262

    JOHN TERRELL MOSELY                                     SECTION “R” (3)



                         ORDER AND REASONS


       The Court has received defendant John Terrell Mosely’s motion for

compassionate release. 1 The government opposes the motion. 2 Because

defendant has not shown that he meets the requirements for compassionate

release, the Court denies the motion.



I.     BACKGROUND

       Defendant John Terrell Mosely was charged in a five-count indictment

with distribution of cocaine base.3 Mosely pleaded guilty to all counts. 4 On

January 26, 2011, the Court sentenced Mosely to 104 months’

imprisonment.5 Mosely later moved to reduce his sentence pursuant to 18


1      R. Doc. 100.
2      R. Doc. 102.
3      See R. Doc. 1.
4      R. Doc. 39 (minute entry); R. Doc. 36 (factual basis).
5      R. Doc. 47 at 2.
     Case 2:09-cr-00262-SSV-DEK Document 104 Filed 06/22/20 Page 2 of 6



U.S.C. § 3582(c)(2), and the Court granted his motion. 6 Mosely was released

from prison to begin his term of supervised release in 2016. 7

      While on supervised release, Mosely was arrested in Terrebonne Parish

and charged with possession with intent to distribute marijuana. 8 Defendant

pleaded guilty to the charge in Louisiana state court. The Court revoked

Mosely’s supervised release on June 5, 2019 and sentenced him to thirty-six

months’ imprisonment. 9

      Mosely now seeks “early release or a early home confinement . . . due

to the pandemic of COVID-19.” 10 Defendant states that his grandmother is

in her late eighties, and he “normally care[s] for her when [he] is free.”11

Defendant also represents that he has high blood pressure, for which he takes

medication including losartan potassium and hydrochlorothiazide.12

Defendant further states that he wrote to the warden but “never received a

response after 40 days.”13 Defendant also filed his letter to the warden into




6     R. Docs. 60, 63.
7     R. Doc. 93 at 1.
8     Id. at 2; R. Doc. 78 at 2 ¶ III.
9     R. Doc. 98.
10    R. Doc. 100.
11    Id. at 1.
12    Id.
13    Id.
                                         2
      Case 2:09-cr-00262-SSV-DEK Document 104 Filed 06/22/20 Page 3 of 6



the record, which is dated May 8, 2020. 14 Defendant is incarcerated at USP

Beaumont in Texas, and has an expected release date of July 22, 2021. 15


II.   DISCUSSION

      As an initial matter, Mosely exhausted his administrative remedies

before bringing this motion. The statute provides that a district court may

grant compassionate release only if the defendant files the motion “after the

defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf” or,

relevant here, after 30 days have passed “from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Mosely represents that he “wrote to the warden but never

received a response after 40 days.”16 Moreover, he has filed his request to

the warden for compassionate release into the record, and it is dated May 8,

2020.17 And the government concedes that “[b]ased on the information

obtained from BOP, undersigned counsel understands that, as of June 15,




14    See R. Doc. 103 at 4.
15    See     Inmate      Locator, Federal      Bureau     of        Prisons,
https://www.bop.gov/inmateloc/ (last visited June 18, 2020).
16    R. Doc. 100 at 1.
17    See R. Doc. 103 at 4.
                                   3
     Case 2:09-cr-00262-SSV-DEK Document 104 Filed 06/22/20 Page 4 of 6



2020, there had not been a response to Mosely’s request.”18 The Court

therefore addresses Mosely’s motion on the merits.

     Mosely has not, however, demonstrated that he satisfies the

requirements for compassionate release. For courts to grant this relief, a

reduction must be “consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The application

notes to the relevant policy statement identify three discrete “extraordinary

and compelling reasons” that could warrant a reduction: a “terminal illness”

or a condition that “substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from

which he or she is not expected to recover”; (b) “[a]ge”—starting at age 65;

and (c) “[f]amily [c]ircumstances.” See U.S.S.G. § 1B1.13, application note 1

(emphasis removed). The Guidelines also identify a category of “[o]ther

[r]easons,” but state that such reasons are “[a]s determined by the Director

of the Bureau of Prisons.” See id. § 1B1.13, application note 1(D) (emphasis

removed).

     Mosely is thirty-five years old 19 and does not identify a medical

condition that justifies release.    Although defendant asserts (without




18   R. Doc. 102 at 2.
19   R. Doc. 98 at 1.
                                     4
     Case 2:09-cr-00262-SSV-DEK Document 104 Filed 06/22/20 Page 5 of 6



supporting documentation) that he has high-blood pressure, there is no

indication that this condition is severe, or that it is not under control with

the prescription medication he is taking. Moreover, defendant has not

shown that his illness rises to the level of a condition that “substantially

diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility.” U.S.S.G. § 1B1.13, application note

1(A). Defendant’s medical condition therefore does not rise to the level of an

“extraordinary and compelling reason” meriting release.

      Mosely also states that his grandmother is in her late eighties and that

he takes care of her when he is not imprisoned. But the application note to

the policy statement describes the family circumstances justifying release

only as “[t]he death or incapacitation of the caregiver of the defendant’s

minor child or minor children” or “the incapacitation of the defendant’s

spouse or registered partner when the defendant would be the only available

caregiver for the spouse or registered partner.” U.S.S.G. § 1B1.13, application

note 1(C).    Neither of these family circumstances is present here.

Defendant’s family situation therefore does not rise to the level of an

“extraordinary and compelling reason” meriting release.




                                      5
     Case 2:09-cr-00262-SSV-DEK Document 104 Filed 06/22/20 Page 6 of 6



      Finally, defendant alternatively requests that the Court grant him

“early home confinement.”20 Insofar as Mosely asks the Court to designate

the place of his confinement, the Court cannot order that relief. Rather, the

decision to order home confinement rests solely with the Bureau of Prisons.

See 18 U.S.C. § 3621(b) (providing that the “Bureau of Prisons shall designate

the place of the prisoner’s imprisonment” and that “a designation of a place

of imprisonment . . . is not reviewable by any court”); United States v. Voda,

994 F.2d 149, 151 (5th Cir. 1993) (“[M]any cases have addressed the authority

of a judge to specify the place of incarceration[,]” and “[t]hese cases hold that

a court may recommend that a sentence . . . be served in a particular prison

or jail, but that only the Bureau of Prisons has the actual authority to

designate the place of incarceration.”).



III. CONCLUSION

      For the foregoing reasons, defendant’s motion for compassionate

release is DENIED.

          New Orleans, Louisiana, this _____
                                        22nd day of June, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE

20    See R. Doc. 382 at 1.
                                       6
